DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-24 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 07, 2020 and May 28, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are directed to a specific way in how metadata is manipulated, the claims require there be multiple copies of data stored by a virtual machine, creating metadata by accessing the secondary copy of the data and storing the metadata in an index that hold data for both the virtual machine and non-virtual machine, operations to the original data is tracked by a journal and metadata is created/updated in the index for the original data after determining it has been modified by accessing the journal.
The prior art Robinson et al. (US 2007/0089111) discloses the ability to create, destroy, copy, modify, sets of VM environment descriptors and/or sets of VM environments, including associated attributes/metadata.

Prior art Fitzgerald et al. (US 2008/0133486) discloses the use of an index to store metadata belonging to both virtual machines and non-virtual machines. Fitzgerald also discloses the updating of the metadata in response to changes to the data.
The prior art alone or in combination does not disclose accessing a secondary copy of the at least some data stored by a virtual machine; creating metadata associated with the secondary copy of the at least some data of the virtual machine; storing the metadata in an index, wherein the index also comprises of metadata associated with data stored on at least one non-virtual machine; accessing a journal file for tracking operations performed on the at least some data stored on the virtual machine; determining at least one modified data object within the at least some data stored by the virtual machine that has been modified; accessing or creating metadata associated with the at least one modified data object; and updating the index with the accessed or created metadata associated with the at least one modified data object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136